Title: To James Madison from James McHenry, 2 April 1804 (Abstract)
From: McHenry, James
To: Madison, James


2 April 1804, Baltimore. “I have just received from the post office in this City the inclosed letter [not found] dated H. M Ship Leander, signed John Fisher.

“The writer states himself, to be a native of Boston; to have been cast away in the Brig Mary, belonging to the port of Boston on the coast of Nova Scotia, and there pressed on board the Leander. He also states that he was appointed in the year 1798 Sailing master to the United States Sloop of war Ganges—Capn. Dale, and adds—that he is informed the Leander will be at New York in all May next.”
